Citation Nr: 0814844	
Decision Date: 05/05/08    Archive Date: 05/12/08

DOCKET NO.  94-18 154A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1. Entitlement to an initial disability rating in excess of 
10 percent for scar on the face and neck, prior to April 9, 
2007.

2. Entitlement to an initial disability rating in excess of 
30 percent for scar on the face and neck.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1988 to 
September 1992.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of an April 1994 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina that granted the veteran's claim of 
entitlement to service connection for scar on the face and 
neck with an initial disability rating of 10 percent.  The 
veteran perfected an appeal of this disability rating.

This matter was before the Board in November 1998, March 
2004, October 2004, and May 2006, and each time was remanded.

In July 2004, the veteran testified before the undersigned 
Veterans Law Judge at a video-conference Board hearing.

In a November 2007 rating decision, the RO granted the 
veteran a disability rating of 30 percent for scar on the 
face and neck, effective April 9, 2007.  Because a disability 
rating of 30 percent does not represent the maximum rating 
available for scars on the face and neck, and because it does 
not cover the entire period from the initial grant of service 
connection, the propriety of the initial ratings remains an 
issue for appellate review, and the Board has identified this 
issue as listed on the cover page.  See AB v. Brown, 6 Vet. 
App. 35 (1993).





FINDINGS OF FACT

1. Prior to December 13, 2004, the veteran's scar on the face 
and neck more closely approximated moderate disfigurement 
than severe disfigurement or marked and unsightly deformity 
of the eyelids, lips, or auricles, and there was no visible 
or palpable tissue loss or gross distortion or asymmetry of 
one feature or paired set of features.

2. Prior to December 13, 2004, the veteran's scar was only 
noted to be 12 centimeters in length, there was no adherence 
to underlying tissue noted, the skin was not noted to be 
indurated or inflexible, there was no soft tissue noted to be 
missing, and there was no indication of abnormal skin texture 
(irregular, atrophic, shiny, scaly, etc.), or hypo-or hyper-
pigmented skin, in an area exceeding six square inches, and 
the veteran's scar was not at least one-quarter inch (0.6 
centimeters) at its widest part.

3. Beginning December 13, 2004, the veteran's scar was five 
or more inches in length and at least slightly elevated.

4. The veteran's scar does not approximate complete or 
exceptionally repugnant deformity of one side of the face, 
marked or repugnant bilateral disfigurement, or gross 
distortion or asymmetry of any feature.

5. The veteran's scar is not adherent to underlying tissue, 
not hypo- or hyper-pigmented in an area exceeding six square 
inches, is not abnormal in texture in an area exceeding six 
square inches, does not have missing underlying soft tissue 
in an area exceeding six inches, and is not indurated and 
inflexible in an area exceeding six square inches.


CONCLUSIONS OF LAW

1. The criteria for a disability rating in excess of 10 
percent for scar on the face and neck prior to December 13, 
2004, have not been met.  38 U.S.C.A. §§ 1155, 5110(g) (West 
2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.118, Diagnostic Code 
7800 (2002, 2007).

2. The criteria for a disability rating of 30 percent for 
scar on the face and neck, beginning December 13, 2004, have 
been met.  38 U.S.C.A. §§ 1155, 5110(g) (West 2002); 
38 C.F.R. §§ 4.1, 4.3, 4.7, 4.118, Diagnostic Code 7800 
(2002, 2007).

3. The criteria for a disability rating in excess of 30 
percent for scar on the face and neck have not been met.  38 
U.S.C.A. §§ 1155, 5110(g) (West 2002); 38 C.F.R. §§ 4.1, 4.3, 
4.7, 4.118, Diagnostic Code 7800 (2002, 2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and 
implemented at 38 C.F.R. § 3.159 (2007), amended VA's duties 
to notify and assist a claimant in developing the information 
and evidence necessary to substantiate a claim.

First, VA has a duty under the VCAA to notify a claimant and 
any designated representative of the information and evidence 
needed to substantiate a claim.  In this regard, February 
2005, November 2004, and May 2006 letters to the veteran from 
the Agency of Original Jurisdiction (AOJ) specifically 
notified him of the substance of the VCAA, including the type 
of evidence necessary to establish entitlement to an 
increased rating, and the division of responsibility between 
the veteran and VA for obtaining that evidence.  Consistent 
with 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2007), these letters essentially satisfied the 
notification requirements of the VCAA by: (1) informing the 
veteran about the information and evidence not of record that 
was necessary to substantiate his claim; (2) informing the 
veteran about the information and evidence VA would seek to 
provide; (3) informing the veteran about the information and 
evidence he was expected to provide; and (4) requesting that 
the veteran provide any information or evidence in his 
possession that pertained to the claim.

The Board acknowledges that complete VCAA notice was only 
provided to the veteran after the initial unfavorable 
decision in this case, rather than prior to the initial 
decision as typically required.  However, in a case involving 
the timing of the VCAA notice, the United States Court of 
Appeals for Veterans Claims (Court) held that in such 
situations, the appellant has a right to a VCAA content-
complying notice and proper subsequent VA process.  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  A VCAA-compliant 
letter was issued to the veteran in May 2006.  Thereafter, he 
was afforded an opportunity to respond, and the AOJ then 
subsequently reviewed the claim and issued a supplemental 
statement of the case to the veteran in November 2007.  Under 
these circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied.  Pelegrini v. 
Principi, supra; Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Also, during the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess v. Nicholson, 
19 Vet. App. 473 (2006), which held that the VCAA notice 
requirements apply to all five elements of a service 
connection claim, including the disability rating and 
effective date of the award.  The veteran was provided this 
notice in May 2006.  As such, any notice deficiencies related 
to the rating or effective date were subsequently remedied.  
Thus, the Board finds no prejudice to the veteran in 
processing the issuance of a final decision.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993); Sutton v. Brown, 9 Vet. 
App. 553 (1996).

Moreover, it is well to observe that service connection for 
scar on the face and neck has been established and an initial 
rating for that condition has been assigned.  Thus, the 
veteran has been awarded the benefit sought, and his claim 
has been substantiated.  See Dingess v. Nicholson, 19 Vet. 
App. at 490-491.  As such, section 5103(a) notice is no 
longer required as to this matter, because the purpose for 
which such notice was intended to serve has been fulfilled.  
Id.  Also, it is of controlling significance that after 
awarding the veteran service connection for scar on the face 
and neck and assigning an initial disability rating for that 
condition, he filed a notice of disagreement contesting the 
initial rating determination.  The RO furnished the veteran a 
Statement of the Case that addressed the initial rating 
assigned for his scar on the face and neck, included notice 
of the criteria for a higher rating for that condition, and 
provided the veteran with further opportunity to identify and 
submit additional information and/or argument, which the 
veteran has done by perfecting his appeal and submitting 
additional medical evidence in support of his appeal.  See 
38 U.S.C.A. §§ 5104(a), 7105, 5103A (West 2002).  Under these 
circumstances, VA fulfilled its obligation to advise and 
assist the veteran throughout the remainder of the 
administrative appeals process, and similarly accorded the 
veteran and his representative a fair opportunity to 
prosecute the appeal.  See Dunlap v. Nicholson, 21 Vet. App. 
112 (2007).

Second, VA has a duty under the VCAA to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  
38 U.S.C.A. § 5103A (West 2002).  In this regard, the 
following are associated with the claims file: service 
medical records, VA medical treatment records, private post-
service medical treatment records, Social Security 
Administration records, several VA examinations, the 
veteran's testimony at his September 1994 RO hearing and July 
2004 Board hearing, and written statements from the veteran 
and his representative.  There is no indication that there is 
any additional relevant evidence to be obtained by either VA 
or the veteran.  The Board therefore determines that VA has 
made reasonable efforts to assist the veteran in obtaining 
evidence necessary to substantiate his claim.

II. Initial Higher Rating

The veteran argues that he is entitled to an initial 
disability rating in excess of 10 percent, prior to April 9, 
2007, and an initial disability rating in excess of 30 
percent, for scar on the face and neck.

Disability evaluations are determined by comparing present 
symptomatology with the criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment 
in earning capacity.  See 38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  When a question arises as to which of two ratings apply 
under a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
is assigned.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  38 C.F.R. § 4.3.

The veteran's entire history is reviewed when making 
disability evaluations.  See 38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  However, where the 
question for consideration is the propriety of the initial 
evaluation assigned after the grant of service connection, 
evaluation of the medical evidence since the effective date 
of the grant of service connection and consideration of the 
appropriateness of "staged ratings" is required.  See 
Fenderson v. Brown, 12 Vet. App. 119, 126 (1999).

The veteran's scar on the face and neck is rated under 
Diagnostic Code (DC) 7800. 

The Board notes that, effective August 30, 2002, regulations 
regarding the evaluation of skin disease were revised.  See 
67 Fed. Reg. 49,590-99 (2002).  Where the law or regulation 
changes after a claim has been filed or reopened, but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to the appellant will 
apply unless Congress provided otherwise or permitted the 
Secretary to do otherwise and the Secretary did so.  Karnas 
v. Derwinski, 1 Vet. App. 308, 313 (1991).  As the veteran 
was awarded an effective date for his disability ratings 
prior to August 30, 2002, the Board will consider the 
regulations in effect both prior to and since August 30, 
2002.  The Board observes, however, that when an increase is 
warranted based solely on the revised criteria, the effective 
date for the increase cannot be earlier than the effective 
date of the revised criteria.  See 38 U.S.C.A. § 5110(g) 
VAOGCPREC 3-2000, 65 Fed. Reg. 33422 (2000); DeSousa v. 
Gober, 10 Vet. App. 461, 467 (1997).

Prior to August 20, 2002, scars of the head, face, or neck 
are rated on the basis of disfigurement under DC 7800, and 
the following apply: a noncompensable evaluation is warranted 
if the disfigurement is slight; a 10 percent evaluation is 
warranted if the disfigurement is moderate; severe 
disfigurement, especially if producing a marked and unsightly 
deformity of the eyelids, lips, or auricles, warrants a 30 
percent evaluation; and disfiguring scars warrant a 50 
percent evaluation if there is complete or exceptionally 
repugnant deformity of one side of the face, or marked or 
repugnant bilateral disfigurement.  When in addition to 
tissue loss and cicatrization there is marked discoloration, 
color contrast, or the like, the 50 percent rating under Code 
7800 may be increased to 80 percent, the 30 percent to 50 
percent, and the 10 percent to 30 percent.  The most 
repugnant, disfiguring conditions, including scars and 
diseases of the skin, may be submitted for central office 
rating, with several unretouched photographs.  38 C.F.R. § 
4.118, DC 7800 (2002).

The revised version of DC 7800 provides ratings for 
disfigurement of the head, face, or neck.  Note (1) to DC 
7800 provides that the 8 characteristics of disfigurement, 
for purposes of rating under 38 C.F.R. § 4.118, are: 

Scar is 5 or more inches (13 or more cm.) in length.
Scar is at least one-quarter inch (0.6 cm.) wide at the 
widest part.
Surface contour of scar is elevated or depressed on 
palpation.
Scar is adherent to underlying tissue.
Skin is hypo-or hyper-pigmented in an area exceeding six 
square inches (39 sq. cm.).
Skin texture is abnormal (irregular, atrophic, shiny, scaly, 
etc.) in an area exceeding six square inches (39 sq. cm.).
Underlying soft tissue is missing in an area exceeding six 
square inches (39 sq. cm.).
Skin is indurated and inflexible in an area exceeding six 
square inches (39 sq. cm.).

DC 7800 provides that a skin disorder with one characteristic 
of disfigurement of the head, face, or neck is rated 10 
percent disabling.  A skin disorder of the head, face, or 
neck with visible or palpable tissue loss and either gross 
distortion or asymmetry of one feature or paired set of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or; with two or three 
characteristics of disfigurement, is rated 30 percent 
disabling.  A skin disorder of the head, face, or neck with 
visible or palpable tissue loss and either gross distortion 
or asymmetry of two features or paired sets of features 
(nose, chin, forehead, eyes (including eyelids), ears 
(auricles), cheeks, lips), or; with four or five 
characteristics of disfigurement, is rated 50 percent 
disabling.  A skin disorder of the head, face, or neck with 
visible or palpable tissue loss and either gross distortion 
or asymmetry of three or more features or paired sets of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or; with six or more 
characteristics of disfigurement, is rated 80 percent 
disabling. 

Note (2) to DC 7800 provides that tissue loss of the auricle 
is to be rated under DC 6207 (loss of auricle), and 
anatomical loss of the eye under DC 6061 (anatomical loss of 
both eyes) or DC 6063 (anatomical loss of one eye), as 
appropriate.  Note (3) provides that unretouched color 
photographs are to be taken into consideration when rating 
under these criteria.  38 C.F.R. § 4.118.

In the instant case, the veteran was provided a VA 
examination in December 1992.  On examination, the following 
was noted: head, face and neck had whitish linear operative 
scars located at the pre-auricular area of the right face 
down to the corner of the right jaw and ended at the lateral 
neck; the length of the scar was 12 centimeters; there was no 
muscle loss, and it was nontender as well as well-healed; 
there was some cosmetic significance when it was noticeable 
at a certain distance; the lower pole of the right ear lobe 
had a small area of decreased tactile sensation and an 
absence of pain sensation; the area involved was about 1 
centimeter in diameter, anterior and posteriorly, at the 
lower pole.  The veteran was diagnosed as having benign tumor 
removal and operative scar on the right face and neck with 
some cosmetic significance.

The veteran was given another VA examination on December 13, 
2004.  On examination, the following was noted: right side of 
the neck showed an 8 inch total length scar in a Z shape; the 
scar began just anterior to the right ear with the vertical 
limb being 1 inch in length, first horizontal limb being 3 
inches in length, and the bottom vertical limb being 4 inches 
in length; it was slightly raised, normally pigmented, no 
evidence of contracture, no loss of cosmesis from a frontal 
view; slight thickening of the contours of the neck from an 
oblique view; no evidence of breakdown.  The veteran was 
diagnosed as having overall cosmetic surgical scar in nature, 
2 millimeters wide at widest point, with no evidence of 
altered cosmesis of the face and neck from a frontal view, 
and very mild cosmetic blemish with no darkening or 
discoloration on a right lateral view.

The veteran was afforded a third VA examination in April 
2007.  On examination, the following was noted: there was a 
U-shaped scar on the right side of his neck beginning 
directly below his earlobe and extending to the right 
midneck; the visible scar that could be measured linearly was 
7.5 centimeters long and approximately 5 millimeters wide; it 
was nontender and nonadherent; it was firm over the upper 
aspect of the scar horizontally-oriented immediately below 
the ear; there was no ulceration; the scar was elevated 
approximately 1 millimeter; it appeared superficial; there 
was mild keloid formation below the right ear measuring 1 x 
2.5 centimeters; it was hypopigmented in only in the area of 
the keloid; there was no gross distortion of the face; there 
was approximately 2 to 2.5 centimeters of induration of the 
upper aspect of the scar immediately below the ear.  There 
was no limitation of motion or function caused by the scar; 
the only portion of the scar which was readily visible under 
normal social circumstances was the area of keloid formation 
noted above.

After a review of the record, the Board finds the following: 
(1) that the veteran's scar on the face and neck does not 
more closely approximate the criteria for a 30 percent 
disability rating under either the old or the revised 
versions of DC 7800 than those for a 10 percent disability 
rating, prior to December 13, 2004; (2) that, beginning 
December 13, 2004, the veteran's scar approximates a 30 
percent disability rating under the revised version of DC 
7800; and (3) that the veteran's scar on the face and neck 
does not more closely approximate the criteria for a 50 
percent disability rating under either the old or the revised 
versions of DC 7800 than those for a 30 percent disability 
rating.

First, the medical evidence of record does not show the 
veteran's face and neck scar to approximate the criteria for 
a 30 percent rating under either the old or the revised 
version of DC 7800, prior to December 13, 2004.  The medical 
record reflects that, prior to April 9, 2007, the veteran's 
face and neck scar more closely approximated moderate 
disfigurement than severe disfigurement or marked and 
unsightly deformity of the eyelids, lips, or auricles.  On 
December 1992 VA examination, the veteran's scar was noted to 
have "some cosmetic significance".  Such medical evidence 
reflects, at most, moderate disfigurement.  There is no 
objective medical evidence prior to December 13, 2004 of any 
severe disfigurement or marked and unsightly deformity caused 
by the veteran's face and neck scar.  Thus, the evidence does 
not show the veteran's scar to approximate the criteria for a 
30 percent rating under the old version of DC 7800.

The Board notes that the medical evidence of record does not 
show the veteran's face and neck scar to approximate the 
criteria for a 30 percent rating under the revised version of 
DC 7800 either, prior to December 13, 2004.  There was no 
visible or palpable tissue loss or gross distortion or 
asymmetry of one feature or paired set of features noted on 
December 1992 examination.  Rather, there was noted to be no 
muscle loss, with the scar nontender and well-healed, and 
only "some cosmetic significance" noted.  Also, the 
veteran's scar was only noted to be 12 centimeters in length, 
there was no adherence to underlying tissue noted, the skin 
was not noted to be indurated or inflexible, there was no 
soft tissue noted to be missing, and there was no indication 
of abnormal skin texture (irregular, atrophic, shiny, scaly, 
etc.), or hypo-or hyper-pigmented skin, in an area exceeding 
six square inches.

The Board notes that, although not noted on December 1992 VA 
examination, the surface contour of the veteran's scar on 
both subsequent VA examinations has been noted to be slightly 
elevated.  Also, the Board notes that the December 1992 VA 
examination report does not contain any measurement of scar 
width.  However, on December 13, 2004 VA examination, the 
veteran's scar was noted only to be 2 millimeters wide at 
widest point.  Given this evidence, and lack of evidence that 
the veteran's scar exceeded 2 millimeters in width prior to 
December 13, 2004, the Board finds that the veteran's scar 
was not at least one-quarter inch (0.6 centimeters) at its 
widest part prior to December 13, 2004.  Thus, even conceding 
that the veteran's scar was slightly elevated prior to 
December 13, 2004, the medical evidence shows only one 
characteristic of disfigurement.  Therefore, the medical 
evidence prior to December 13, 2004 does not reflect that the 
veteran's scar approximates the criteria for a 30 percent 
rating under the revised version of DC 7800.

Second, the veteran's scar has been shown to approximate a 30 
percent disability rating under the revised version of DC 
7800 beginning December 13, 2004.  The Board notes that, on 
December 13, 2004 VA examination, the veteran was noted to 
have had an 8 inch total length scar, which was slightly 
raised.  As the veteran's scar was noted to be 5 or more 
inches in length and to be at least slightly elevated, and 
resolving doubt in the veteran's favor, the Board finds that, 
based on the December 13, 2004 VA examination, the veteran's 
scar had at least two characteristics of disfigurement under 
DC 7800, and thus met the criteria for a disability rating of 
30 percent.

Third, the veteran's scar on the face and neck does not more 
closely approximate the criteria for a 50 percent disability 
rating under either the old or the revised versions of DC 
7800 than those for a 30 percent disability rating.  The 
medical evidence does not reflect complete or exceptionally 
repugnant deformity of one side of the face, marked or 
repugnant bilateral disfigurement, or gross distortion or 
asymmetry of any feature.  On December 1992 VA examination, 
the veteran's scar was noted to have "some cosmetic 
significance".  On December 13, 2004 VA examination, there 
was noted to be no evidence of altered cosmesis of the face 
and neck from a frontal view, and very mild cosmetic blemish 
with no darkening or discoloration on a right lateral view.  
On April 2007 VA examination, there was noted to be no gross 
distortion of the face, and it was noted that the only 
portion of the scar which was readily visible under normal 
social circumstances a mild keloid formation below the right 
ear measuring 1 x 2.5 centimeters.

Furthermore, the medical evidence does not reflect four or 
five characteristics of disfigurement of the eight listed 
under DC 7800.  The scar has never been noted to be adherent 
to underlying tissue, and was specifically noted to be 
nonadherent on April 2007 VA examination.  Hypo- or hyper-
pigmented skin in an area exceeding six square inches has not 
been noted, and, on April 2007 VA examination, it was 
specifically noted that the only hypopigmentation was in the 
area of the mild keloid formation below the right ear 
measuring 1 x 2.5 centimeters.  There is no evidence in the 
medical record of abnormal skin texture (irregular, atrophic, 
shiny, scaly, etc.) in an area exceeding six square inches.  
The medical record does not reflect soft tissue missing in an 
area exceeding six square inches, and, on April 2007 VA 
examination, the veteran's scar was noted to appear to be 
superficial.  Finally, the medical evidence does not reflect 
indurated and inflexible skin in an area exceeding six square 
inches, and, on April 2007 VA examination, there was noted to 
be no limitation of motion or function caused by the scar.  
Thus, no more than three of the eight characteristics of 
disfigurement have been noted in the medical record with 
respect to the veteran's scar, and a disability rating in 
excess of 30 percent is not warranted under the revised 
version of DC 7800.

Finally, the Board notes that the medical record at no point 
reflects marked discoloration, color contrast, or the like, 
in addition to tissue loss and cicatrization.

Accordingly, for the veteran's scar on the face and neck, a 
disability rating in excess of 10 percent prior to December 
13, 2004 is not warranted, a disability rating of 30 percent 
beginning December 13, 2004 is warranted, and a disability 
rating in excess of 30 percent is not warranted.


ORDER

Entitlement to an initial disability rating in excess of 10 
percent for scar on the face and neck, prior to December 13, 
2004, is denied.

Entitlement to an initial disability rating of 30 percent for 
scar on the face and neck, beginning to December 13, 2004, is 
granted, subject to the law and regulations governing the 
award of monetary benefits.

Entitlement to an initial disability rating in excess of 30 
percent for scar on the face and neck is denied.


____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


